Case 2:20-cv-00226-MWF-DFM Document17 Filed 11/25/20 Pagelof1 Page ID#:79

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-00226-MWF (DFM) Date: November 25, 2020

 

Title Enrique Nava v. I. Martinez

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present
Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On September 22, 2020, the Court ordered Plaintiff to file within 30 days a completed
Notice of Submission indicating that he had submitted a completed summons, USM-285 form,
and copies of the Complaint to the U.S. Marshal’s Service. See Dkt. 14. Plaintiff's deadline has

expired. Plaintiff has neither filed a completed Notice of Submission nor sought an extension of
time in which to do so. This represents a failure to prosecute.

Accordingly, within twenty-eight (28) days of the date of this order, Plaintiff is ORDERED
to either (a) show good cause in writing, if any exists, why Plaintiff did not timely file his
completed Notice of Submission, and why the Court should not dismiss this action for failure to
prosecute and failure to comply with the Court’s prior order; or (b) file his completed Notice of
Submission. Plaintiff is expressly forewarned that if he fails to do either, the Court will deem
such failure as evidence of lack of prosecution as well as a further violation of a Court order
justifying dismissal.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
